FILED
                           NOT FOR PUBLICATION                              NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30197

              Plaintiff - Appellee,              D.C. No. 2:08-CR-02138-RHW-1

  v.
                                                 MEMORANDUM *
STEVEN ANTHONY RANES,

              Defendant - Appellant.



                  Appeal from the United States District Court
                      for the Eastern District of Washington
                Robert H. Whaley, Senior District Judge, Presiding

                     Argued and Submitted November 3, 2010
                              Seattle, Washington

Before: B. FLETCHER, FERNANDEZ and BYBEE, Circuit Judges.

       Steven Anthony Ranes appeals the district court’s denial of his motion to

dismiss an indictment charging him with failing to register as a sex offender in

violation of 18 U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. Rule 36-3.
We affirm the conviction but remand to the district court to conform the written

judgment to the oral pronouncement of sentence.

      At the time of his arrest, Ranes was required by the Sex Offender

Registration and Notification Act (“SORNA”), 42 U.S.C. § 16913, to register and

keep his registration current, notwithstanding Washington state’s failure to adopt a

registration scheme that complies with SORNA. United States v. George, No. 08-

30339, --- F.3d ----, 2010 WL 4291497 at *3 (9th Cir. Nov. 2, 2010). Further,

George squarely rejected each of the constitutional challenges to SORNA that

Ranes makes on appeal. Id. at *3-5.

      Ranes argues that the facts set forth in the plea agreement do not amount to a

violation of SORNA. We conclude that Ranes is bound by his knowing and

voluntary waiver of the right to appeal his conviction and sentence. See United

States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). In some circumstances, a

defendant may appeal a conviction notwithstanding an appeal waiver. See United

States v. Ruelas, 106 F.3d 1416, 1418-19 (9th Cir. 1997) (holding that where the

indictment failed to charge all elements of a federal offense, the defendant could

appeal the district court’s lack of jurisdiction). In this case, however, Ranes’s

argument that the facts set forth in the plea agreement do not amount to a violation

of SORNA is not exempt from that waiver as a challenge to the court’s


                                     Page 2 of 3
jurisdiction. Because of the waiver, we do not reach the merits of Ranes’s

argument.

      Finally, we hold that the district court erred when it issued a written

judgment containing a three year term of supervised release, even though the judge

did not orally impose any term of supervised release at the sentencing hearing.

The unambiguous oral pronouncement of sentence controls. United States v.

Munoz-Dela Rosa, 495 F.2d 253, 256 (9th Cir. 1974). The government agrees that

we should remand to the district court to correct the written judgment.

      Appellant’s conviction is AFFIRMED and the case is REMANDED to the

district court with instructions to conform the written judgment to the oral

pronouncement of sentence.




                                     Page 3 of 3